Citation Nr: 1145297	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  06-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for muscle spasms of the chest and shoulder.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Sarah L. Kaminar, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to January 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2008, the Board determined that new and material evidence had been presented to reopen a claim of service connection for a low back disability, and reopened the claim for consideration on the merits.  The Board also remanded the case for additional development of the low back disability claim, as well as the other claims currently on appeal. 

In September 2010, the Board promulgated a decision, denying claims of whether new and material evidence has been presented to reopen claims of service connection for muscle spasms of the chest and shoulder and for a rash of the legs, neck, and chest, and denying claims of service connection for a low back disability and for a urinary disorder.  The Board also remanded the case to the RO as to the issue of whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder.

The Veteran appealed the Board's decision, in part, as to the denials of a claim of whether new and material evidence has been presented to reopen a claim of service connection for muscle spasms of the chest and shoulder and of a claim of service connection for a low back disability, to the United States Court of Appeals for Veterans Claims (Court).  





In an Order dated in August 2011, the Court granted a Joint Motion for Partial Remand of the parties, the Secretary of VA and the Veteran, vacating the Board's decision as to those two claims regarding muscle spasms and a low back disability and remanding the case to the Board for readjudication consistent with the Joint Motion. 

The issue of whether new and material evidence has been presented to reopen a claim of service connection for a cervical spine disability has been raised by the record, as indicated in the Joint Motion for Partial Remand, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder is REMANDED to the RO.


FINDINGS OF FACT

1.  In a September 1971 rating decision, the RO denied the Veteran's claim of service connection for muscle spasms of the chest and shoulder; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision.  

2.  The additional evidence presented since the September 1971 RO rating decision, denying service connection for muscle spasms of the chest and shoulder, is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim.  




3.  The current low back disability to include degenerative disease, first diagnosed after service beyond the one-year presumptive period, is unrelated to an injury, disease, or event in service origin.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of service connection for muscle spasms of the chest and shoulder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011). 

2.  A low back disability is not due to injury or disease that was incurred in or aggravated by service; and a low back disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 





In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in July 2004, March 2006, and October 2009.  The notice informed the Veteran of the type of evidence needed to substantiate the underlying claims of service connection for muscle spasms of the chest and shoulder, as well as the claim of service connection for a low back disability, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The March 2006 and October 2009 notice included the provisions for the effective date of a claim and for the degree of disability assignable.  





The Veteran was notified of the type of evidence necessary to reopen the muscle spasm claim, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  The Veteran was also notified on what basis the claim was previously denied. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing, but he declined a hearing.  VA has obtained service treatment records, VA records, and private medical records such as those from Brackenridge Hospital and Scott & White Hospital. 

In regard to the application to reopen a claim of service connection for muscle spasms of the chest and shoulder, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii). 






In regard to the claim of service connection for a low back disability, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As the report contains the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion, the Board finds that the report of the VA examination and opinion is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Muscle Spasm Claim

Procedural History and Evidence Previously Considered

In a rating decision in September 1971, the RO denied service connection for muscle spasm in the chest and shoulder on the basis that a condition was not shown by the evidence of record. 

In a letter dated in September 1971, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Veteran did not file a notice of disagreement, the rating decision by the RO in September 1971 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 


The evidence of record at the time of the rating decision in September 1971 consisted of the Veteran's statement and service treatment records.  In an August 1971 application, the Veteran stated that he had a disability of muscle spasms in the chest and shoulder, which was service related.  The service treatment records do not show any complaint, diagnosis, or treatment of a muscle spasm in the chest or shoulder, including at the time of an enlistment physical examination in June 1967 and a separation physical examination in January 1971, at which time the Veteran indicated that he was in good health.  In September 1969, he was involved in an auto accident and sustained a fracture of the left hip and he was hospitalized for 24 days and the records do not contain any reference to muscle spasms of the chest or shoulder. 

Current Claim to Reopen

As the unappealed rating decision in September 1971 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 

In June 2004, the Veteran submitted a statement indicating intent to reopen his claim of service connection for "[i]njury to muscles at front of neck."  He alleged that the muscle injury was the result of an auto accident during service.  The Board notes that in considering this claim in the November 2004 rating decision, the RO construed the claim as one of whether new and material evidence has been submitted to reopen a claim of service connection for muscle spasms of the chest and shoulder (claimed as injury to muscles at front of neck).  The RO did not reference or otherwise consider whether there was new and material evidence to reopen a specific claim of service connection for a cervical spine disability, such as herniated nucleus pulposus, which was the subject of a prior denial by the RO in an October 1999 rating decision.  Rather, in its November 2004 adjudication the RO solely referenced the September 1971 rating decision and the denial of disability compensation for a muscle disability in the region of the chest and shoulder.



There was no discussion of the cervical spine or of a neurological disability of the cervical spine.  Based on this fact, the Board limits its review to the Veteran's application to reopen a claim of service connection for muscle spasms of the chest and shoulder, and refers to the RO for its further consideration an inferred application to reopen a claim of service connection for a cervical spine disability, which was discussed in the introduction to this decision.  

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The additional evidence presented since the rating decision in September 1971 consists of several volumes of VA and private medical reports, showing diagnosis and treatment of numerous ailments to include cervical spine disc herniations, coronary artery disease, ischemic heart disease with myocardial infarction, and a history of left-sided hemiparesis, but no disability manifested specifically by muscle spasms of the chest and shoulder (claimed as injury to muscles at front of neck).  

In October 1995, there was a normal nerve conduction study and electromyography of the upper limbs.  In 2004, the Veteran suffered a stroke. 




The evidence also shows that the RO has granted service connection for numerous disabilities to include ischemic heart disease and residuals of a stroke with loss of use of the left leg and arm, secondary to service-connected diabetes mellitus. 

In reviewing the evidence added to the file since the September 1971 rating decision, the Board finds that it is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim.  As previously noted, the Board is limiting the claim to one pertaining to a disability manifested by muscle spasms in the chest and shoulder, as last denied by the RO in a 1971 rating decision; the Board is not addressing the claim as one pertaining to a cervical spine disability, particularly herniated nucleus pulposus, as last denied by the RO in a 1999 rating decision.  

The allegations of muscle problems are essentially the same as the claim of muscle spasm made and considered by the RO in 1971.  It is cumulative evidence, that is, evidence that supports a fact previously established and considered, and cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  Further, the additional VA and private medical reports do not relate to an unestablished fact necessary to substantiate the claim, that is, evidence of a condition manifested by muscle disability in the region of the chest or shoulder.  Therefore, the evidence does not raise a reasonable possibility of substantiating the claim, and the evidence is not new and material. 

As the additional evidence is not new and material, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served 90 days or more of continuous, active military service and a chronic disease, such as arthritis becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed low back disability was the result of combat. 





Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran claims that his current low back disability is attributable to an auto accident during service, when he sustained a left pelvic fracture.  He also noted on a June 2004 statement and in subsequent reports that he sustained a back injury while in Vietnam. 




The Veteran served on active duty from April 1968 to January 1971 with a tour of duty in Vietnam from January 1970 to January 1971.  There is no contemporary entry in the service treatment records documenting any complaint, treatment, or diagnosis of a low back disability in relation to a motor vehicle accident that occurred in Germany in September 1969.  The Veteran was hospitalized from September 1969 to October 1969 (24 days) with a fracture of the left pelvic ramus.  

The service treatment records do show several complaints of low back pain prior to the accident in relation to heavy lifting in 1968 and 1969.  In July 1969, the Veteran complained of back pains for five years in relation to a back injury while playing football prior to service.  A radiographic report of the lumbosacral spine in August 1969 noted the pre-service football injury and a second injury in June 1968 in "Vietnam," although records do not indicate that he served in Vietnam until January 1970), and the findings were that of no residuals of previous trauma evident and of a transition body at the lumbosacral junction.  

The enlistment physical examination in June 1967 and the separation physical examination in January 1971 do not reference any low back complaint or abnormal finding, and the Veteran indicated upon his separation examination report that he was in good health.  The Veteran was discharged from service in January 1971. 

After service, private and VA records do not show any complaint or treatment of a low back condition for many years.  For example, a medical report from Baylor University Medical Center indicates that the Veteran was seen in July 1975 for a perirectal abscess, and in a personal history taken of the Veteran there was no reference to a back injury.  Rather, an old head injury from 1968 was noted. 

VA records first document a low back disability in the early 1990s.  Beginning in 1992, the Veteran had chronic low back pain and he complained that he had had pain since 1972.  In a statement in May 1995, a private physician stated that the Veteran had reported chronic low back pain since an accident in 1969.  



On VA examination in September 1995, it was noted that the Veteran fractured his left ramus pubis in a 1969 motor vehicle accident and the diagnosis at that time included lumbosacral strain.  VA hospital records dated in June 1995 and in June 1996 show a diagnosis of a low back syndrome secondary to a motor vehicle accident in 1969.  

In June 1998, a VA physician indicated that he had reviewed old records provided by the Veteran regarding his hip fracture in 1969, and that he obtained from the Veteran a longstanding history of lower back pain dating to the time of the accident and continuing throughout his military service.  In the physician's opinion, it was likely that the Veteran's lower back pathology and subsequent symptoms manifested during active duty and continued to the present time.  

In a March 2000 statement, the same VA physician again expressed the opinion  that there was a relationship between the Veteran's low back disability (identified as herniated nucleus pulposus of the lumbar spine, although a diagnostic test specifically noting such is not of record but an August 1996 MRI of the lumbosacral spine showed mild degenerative disc disease with bulges at L4-5 and L3-4, without impingement on the canal, nerve roots, or neural foramina) and his period of service, reiterating that he had extensively reviewed the Veteran's service treatment records prior to making his findings.  The physician stated that the service records clearly document that the Veteran received severe trauma from an auto accident that resulted in multiple fractures and severe pain, and that the sequelae of the accident were clear from his subsequent medical records and were continuous in nature. 

In a November 1998 statement, another VA physician, a neurologist, expressed the opinion that on the basis of the Veteran's testimony of involvement in a motor vehicle accident in the late 1960s with progressive left upper extremity and left lower extremity pain and numbness since the accident, it was likely that these symptoms manifested while the Veteran was on active military duty.  The same VA physician gave a similar statement in May 1999. 



In February 2010, the Veteran underwent a VA examination to determine the etiology of the low back disability, specifically whether it was related to his period of service.  The VA examiner reviewed the Veteran's file, including the service treatment records and subsequent VA and private medical records and opinions.  In an examination report and an addendum to the report, the VA examiner noted the Veteran's assertion of low back pain since a motor vehicle accident in Germany and an explosion in Vietnam that knocked the Veteran on his back (in "1968"), apparently intensifying the low back pain.  The Veteran related that after the motor vehicle accident he was hospitalized for six months.  Imaging studies were noted, including a July 2008 X-ray of the lumbar spine that showed mild degenerative remodeling change of the lower lumbar spine and sacroiliac joints, transitional vertebrae with pseudoarthrosis at L5 to S1 on the left side. 

The diagnosis was bilateral lumbar paraspinal muscle strain and spasm and left hemiparesis (evidently attributed to a stroke a few years previously).  The VA examiner expressed the opinion that it was less likely than not that the Veteran's lumbar spine disability was attributable to injury in service, particularly the auto accident.  The VA examiner referred to the service treatment records and to post-service VA records to explain his opinion.  The VA examiner noted the absence of any injury to the low back at the time of the motor vehicle accident in Germany and the periodic presentations of low back pain prior to the accident, which the VA examiner found to be self-limiting low back strains.  The VA examiner also noted a normal spine on the January 1971 separation examination.  

The VA examiner noted the multiple references to low back pain in the post-service records and found that a majority of references were based on history rather than objective findings.  







The service treatment records document numerous instances where the Veteran was seen for low back pain complaints, but there is no complaint beyond 1969.  Further, at the separation examination in January 1971, the spine was evaluated as normal.  As chronicity of low back pain may be legitimately questioned in terms of a low back disability during service, service connection may be established by a showing of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  

After service, private and VA records do not show any spinal complaint or diagnosis until the early 1990s, at least 20 years after service.  And from 1992 the Veteran was seen with continuous complaints of low back pain, which he related to a motor vehicle accident in 1969.  Thereafter, the medical reports reflect a diagnosis of a low back syndrome secondary to the in-service motor vehicle accident. 

The periods without documented complaints of back pain from 1971, when the Veteran was discharged from service, until 1992 interrupt continuity of symptomatology, which weighs against the claim.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.). 

In other words, the absence of evidence for a considerable period of years constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service that resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74   (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact. 






In statements, the Veteran described ongoing and gradually worsening back pain ever since the in-service motor vehicle accident.  He is certainly competent to describe symptoms of back pain after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  As the Veteran's statements are competent evidence, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465 at 469.  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence in deciding whether there is continuity of symptomatology. 

In weighing the credibility, VA may consider self-interest, internal consistency, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

The evidence against continuity of symptomatology consists of a private report from Baylor University in July 1975, which does not cite to any low back injuries in the Veteran's medical history (whereas an old head injury in 1968 was noted).  Also, at the time of the February 2010 VA examination, the Veteran's report of his in-service hospitalization for six months following the motor vehicle accident in 1969, which he claimed was the onset of his low back disability, is clearly not borne out by the service treatment records that show an inpatient stay of 24 days.  Here, the Veteran's statements of continuity of symptomatology are less probative, that is, the evidence is of lesser value to prove the existence of continuity than the negative evidence, as no symptoms were noted for many years after service.  Further, the Veteran's statements also lack credibility, as when he was seen by private medical providers in 1975 and there was no history or complaint of a low back condition at that time, and as when he inaccurately described his in-service treatment following the motor vehicle accident.  






In balancing the Veteran's statements against the absence of contemporaneous medical evidence of continuity of symptomatology and the inconsistent statements, the Board finds that the evidence against continuity is more credible than, and thus outweighs, the statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of medical documentation may go to the credibility and weight of veteran's testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Board is not holding that corroboration by medical evidence is required, but the Board is permitted to weigh the absence of medical evidence against the lay evidence of record.  See Buchanan, supra. 

For these reasons, the preponderance of the evidence is against the claim of service connection for a low back disability on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b). 

Also, any degenerative changes of the lumbar spine by diagnostic testing in the 1990s is well beyond the one-year presumptive period for manifestation of degenerative or arthritic changes as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initially diagnosis after service under 38 C.F.R. § 3.303(d), to the extent that the Veteran himself relates his current low back disability to service, paraspinal muscle strain and spasm and degenerative change of the lumbar spine are not conditions under case law where lay observation has been found to be competent, and therefore the determination as to the presence of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); 




see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Also, under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011)(discussing the idea that any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion).  In this case, a lumbar spine disability manifested by paraspinal muscle strain and spasm and degenerative change is not a simple medical condition, because the condition cannot be perceived by personal observation, that is, through the senses and the identification or diagnosis of the condition requires a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  For this reason, the Board determines that the Veteran's current low back disability is not a simple medical condition that a lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, the Veteran is not competent to state that the current low back disability was present during service.  And while he is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms that support a later diagnosis by a medical professional, the weight of the medical evidence discounts a relationship between the current low back disability and an injury, disease, or event during the Veteran's service.  A further discussion of this will follow.   For these reasons, while the Veteran's statements are to be considered, the evidence has no probative value, that is, the statements do not tend to prove a material issue of fact pertaining to the onset of the disability during service. 





Where there is a question of medical causation, that is, an association between the current low back disability and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

In his statements, the Veteran relates his current low back disability to an injury in service, which constitutes a lay opinion on causation, and a lay opinion is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge.  See generally Fed.R.Evid. 701(opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge).  Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate where the Rules assist in the articulation of the Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded.); Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.). 

As an opinion on causation in this case requires specialized knowledge, education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer such an opinion on causation, his statements are not competent evidence and are not to be considered as favorable evidence in support of the claim. 






And while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms, which support a later diagnosis by a medical professional, Jandreau at 1377, the weight of the medical evidence discounts a relationship between the current diagnosis and an injury, disease, or event during the Veteran's service, as noted previously and as will now be discussed. 

On the determinative issue of medical causation, that is, the significance of the low back complaints and findings in service in relation to the current low back disability, competent medical evidence is required to support the claim, and VA obtained a medical examination with an opinion that addresses the issue.  After a comprehensive evaluation of the record, the VA examiner in February 2010 expressed the opinion that it was less likely than not that the current low back disability was related to service.  The opinion contained a rationale that included reference to the pertinent service treatment records and post-service records.  This medical evidence, however, is not uncontroverted.  

There were numerous VA and private reports that attributed the Veteran's low back syndrome to a motor vehicle accident in service.  There was no favorable evidence that attributes the current low back disability to a separate back injury alleged in Vietnam.  

As noted by the VA examiner in 2010, most of the favorable reports were based on the Veteran's history, which the Board has discounted as not credible to the extent of inaccuracies in the Veteran's recall, that is, the history as described by the Veterum was not substantiated by the contemporaneous service treatment records, pertaining to vehicle accident and subsequent treatment.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value). 






As for the opinion of the VA physician in statements in June 1998 and March 2000, which was based on a review of the Veteran's service treatment records and post-service records, unlike the other reports expressing a connection between the current low back disability and an in-service injury, which is favorable to the Veteran's claim, the Board finds that the favorable opinion is outweighed by the opinion of the VA examiner in February 2010, which is a negative nexus opinion.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, they reviewed the record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Also, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Both the VA physician and the VA examiner reviewed the Veteran's service treatment records.  The VA examiner referred to specific facts in service and after service to support his opinion.  





The VA physician, on the other hand, provided a more generalized statement of the Veteran's injury caused by the motor vehicle accident in service, namely, severe trauma from a motor vehicle accident which resulted in multiple fractures and severe pain, but did not address the discrepancy between his conclusion that the residuals of the accident were clear from the subsequent medical records and the January 1971 separation physical examination finding of a normal spine including the Veteran's own written attestation at that time that he was in good health.  In other words, the physician did not fully explain the basis for his opinion, whereas the VA examiner provided rationale which took into account significant facts in the record.  The VA physician's opinion (as was the other records casually connecting a diagnosed low back disability to an in-service motor vehicle accident) lacked the same level of thoroughness and detail as provided by the VA examiner in his opinion.  And the fact that the VA examiner did not specifically discuss the VA physician's opinion does not make the opinion any less probative, given that the VA examination was otherwise comprehensive and sufficient to describe the Veteran's history and current condition.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009) (a medical examiner need not discuss all evidence favorable to a claim when rendering an opinion).  

As the Board may consider only independent medical evidence to support its findings as to a question involving medical causation, and as the weight of the evidence is against the claim of service connection for a low back disability, as articulated above, the Board finds that service connection is not warranted on a direct or presumptive basis. 

As the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 







ORDER

As new and material evidence has not been presented, a claim of service connection for muscle spasms of the chest and shoulder is not reopened, and the claim is denied. 

Service connection for a low back disability is denied. 


REMAND

On the claim of whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder, the Board remanded the case to the RO in September 2010 for the RO to readjudicate through a rating decision the inextricably intertwined issue of whether clear and unmistakable error exists in a May 1996 rating decision by the RO, denying service connection for posttraumatic stress disorder.  This has not yet been accomplished.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of whether clear and unmistakable error exists in a May 1996 rating decision by the RO, denying service connection for posttraumatic stress disorder.  Notify the Veteran and his attorney of the rating decision and that the April 2010 statement of the case pertaining to the claim of clear and unmistakable error was premature.  





If the rating decision is adverse to the Veteran, notify the Veteran and his attorney of the Veteran's appellate rights and that in order to perfect an appeal of the adverse determination, a timely notice of disagreement, and substantive appeal must be filed. 

2.  After completing the above development, adjudicate the claim of whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder.  If the benefit remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


